Exhibit 10.18

 

 

 

INDEMNIFICATION AGREEMENT

by and between

EMDEON INC.

and

 

                                        

as Indemnitee

Dated as of              , 20    

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     2   

ARTICLE 2 INDEMNITY IN THIRD-PARTY PROCEEDINGS

     5   

ARTICLE 3 INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY

     5   

ARTICLE 4 INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL

     6   

ARTICLE 5 INDEMNIFICATION FOR EXPENSES OF A WITNESS

     6   

ARTICLE 6 ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS

     6   

ARTICLE 7 CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

     7   

ARTICLE 8 EXCLUSIONS

     7   

ARTICLE 9 ADVANCES OF EXPENSES; SELECTION OF LAW FIRM

     8   

ARTICLE 10 PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT

     9   

ARTICLE 11 PROCEDURE UPON APPLICATION FOR INDEMNIFICATION

     10   

ARTICLE 12 PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

     11   

ARTICLE 13 REMEDIES OF INDEMNITEE

     12   

ARTICLE 14 SECURITY

     14   

ARTICLE 15 NON-EXCLUSIVIIY; SURVIVAL OF RIGHTS; INSURANCE; [PRIMACY OF
INDEMNIFICATION;] SUBROGATION

     14   

ARTICLE 16 ENFORCEMENT AND BINDING EFFECT

     16   

ARTICLE 17 MISCELLANEOUS

     17   

 

i



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of              ,
20    , by and among Emdeon Inc., a Delaware corporation (the “Company”) and
                             (“Indemnitee”). Capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in Article 1.

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent permitted
by law;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation
(as the same may be amended and/or restated from time to time, the “Certificate
of Incorporation”) and the By-Laws of the Company require indemnification of the
officers and directors of the Company, and Indemnitee may also be entitled to
indemnification pursuant to applicable provisions of the Delaware General
Corporation Law (“DGCL”). The Certificate of Incorporation, the By-Laws of the
Company and the DGCL expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts
providing for indemnification may be entered into between the Company and
members of the Board, executive officers and other key employees of the Company;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and By-Laws of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder (regardless of, among other things,
any amendment to or revocation of governing documents or any change in the
composition of the Board or any Corporate Transaction); and

WHEREAS, Indemnitee will serve or continue to serve as a director, officer or
key employee of the Company for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation or is otherwise terminated
by the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement:

1.1. “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (as in effect on the date hereof).

1.2. “Agreement” shall have the meaning set forth in the preamble.

1.3. “Beneficial Owner” and “Beneficial Ownership” shall have the meaning set
forth in Rule 13c1-3 under the Exchange Act (as in effect on the date hereof).

1.4. “Board” shall mean the Company’s Board of Directors.

1.5. “Certificate of Incorporation” shall have the meaning set forth in the
recitals.

1.6. “Change of Control” shall have the meaning set forth in the Stockholders’
Agreement, dated as of November 2, 2011, by and among Beagle Parent Corp.,
Beagle Intermediate Holdings, Inc., the Company (as successor by merger to
Beagle Acquisition Corp.), and the other signatories thereto.

1.7. “Company” shall have the meaning set forth in the preamble and shall also
include, in addition to the resulting corporation or other entity, any
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation or other entity as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

1.8. “Continuing Directors” shall have the meaning set forth in Section 1.6(b).

1.9. “Corporate Status” shall describe the status as such of a person who is or
was a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of any other Enterprise which such person is
or was serving at the request of the Company.

1.10. “Corporate Transaction” shall mean a reorganization, merger or
consolidation of the Company.

1.11. “Delaware Court” shall mean the Court of Chancery of the State of
Delaware.

1.12. “DGCL” shall have the meaning set forth in the recitals.

 

-2-



--------------------------------------------------------------------------------

1.13. “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

1.14. “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including, without limitation, any constituent of a constituent)
absorbed in a consolidation or merger to which the Company (or any of its wholly
owned Subsidiaries) is a party, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise of which Indemnitee is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent.

1.15. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.16. “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in,
settling or negotiating for the settlement of, responding to or objecting to a
request to provide discovery in, or otherwise participating in, any Proceeding.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the premium,
security for, and other costs relating to any cost bond, supersedes bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments, fines or
penalties against Indemnitee.

1.17. “Indemnification Arrangements” shall have the meaning set forth in
Section 15.2.

1.18. “Indemnitee” shall have the meaning set forth in the preamble.

1.19. “Indemnitee-Related Entities” shall mean any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any other Enterprise controlled by the
Company or the insurer under and pursuant to an insurance policy of the Company
or any such controlled Enterprise) from whom an Indemnitee may be entitled to
indemnification or advancement of expenses with respect to which, in whole or in
part, the Company or any other Enterprise controlled by the Company may also
have an indemnification or advancement obligation.

1.20. “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is of outstanding reputation, experienced in matters of corporation law and
neither is as of the date of selection of such firm, nor has been during the
period of three years immediately preceding the date of selection of such firm,
retained to represent: (a) the Company or Indemnitee in any material matter
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements); or (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees and expenses
of the Independent Counsel

 

-3-



--------------------------------------------------------------------------------

referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. For purposes of this definition, a
“material matter” shall mean any matter for which billings exceeded or are
expected to exceed $100,000.

1.21. “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of
the Exchange Act (as in effect on the date hereof); provided, however, that the
term “Person” shall exclude: (a) the Company; (b) any Subsidiaries of the
Company; and (c) any employee benefit plan of the Company or a Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary of the Company or of a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

1.22. “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including, without limitation, any and all appeals,
whether brought in the right of the Company or otherwise and whether of a civil
(including, without limitation, intentional or unintentional tort claims),
criminal, administrative or investigative nature, whether formal or informal, in
which Indemnitee was, is, will or might be involved as a party or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by or omission by Indemnitee, or of any
action or omission on Indemnitee’s part while acting as a director or officer of
the Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise; in each
case whether or not acting or serving in such capacity at the time any liability
or expense is incurred for which indemnification, reimbursement, or advancement
of expenses can be provided under this Agreement or Section 145 of the DGCL;
including one pending on or before the date of this Agreement but excluding one
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement or
Section 145 of the DGCL.

1.23. “Section 409A” shall have the meaning set forth in Section 17.2.

1.24. “Subsidiary” with respect to any Person, shall mean any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.

1.25. “Voting Securities” shall mean any securities of the Company (or a
surviving entity following a Corporate Transaction) that vote generally in the
election of directors (or similar body).

1.26. References to “fines” shall include any excise tax or penalty assessed on
Indemnitee with respect to any employee benefit plan; references to “other
enterprise” shall include employee benefit plans; references to “serving at the
request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted

 

-4-



--------------------------------------------------------------------------------

in good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

1.27. The phrase “to the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) applicable law” shall include, but not be
limited to: (a) to the fullest extent authorized or permitted by the provision
of the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL, and (b) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

ARTICLE 2

INDEMNITY IN THIRD-PARTY PROCEEDINGS

Subject to Article 8, the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Article 2 if Indemnitee is,
was or is threatened to be made, a party to or a participant (as a witness or
otherwise) in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Subject to Article 8, to the fullest
extent not prohibited by (and not merely to the extent affirmatively permitted
by) applicable law, Indemnitee shall be indemnified against all Expenses,
judgments, fines, penalties and, subject to Section 10.3, amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company and, in the case of
a criminal Proceeding, had no reasonable cause to believe that such conduct was
unlawful.

ARTICLE 3

INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY

Subject to Article 8 the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Article 3 if Indemnitee is,
was or is threatened to be made, a party to or a participant in any Proceeding
by or in the right of the Company to procure a judgment in its favor. Subject to
Article 8, to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Article 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged (and not subject to further appeal)
by a court of competent jurisdiction to be liable to the Company, except to the
extent that the Delaware Court or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 4

INDEMNIFICATION FOR EXPENSES OF A PARTY

WHO IS WHOLLY OR PARTLY SUCCESSFUL

Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. For the avoidance
of doubt, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify, hold
harmless and exonerate Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
resolved claim, issue or matter, whether or not Indemnitee was wholly or partly
successful; provided, that Indemnitee shall only be entitled to indemnification
for Expenses with respect to unsuccessful claims under this Article 4 to the
extent Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding, had no reasonable cause to believe that such
conduct was unlawful. For purposes of this Article 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, or by settlement, shall be deemed to be a successful
result as to such claim, issue or matter.

ARTICLE 5

INDEMNIFICATION FOR EXPENSES OF A WITNESS

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified,
held harmless and exonerated against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

ARTICLE 6

ADDITIONAL INDEMNIFICATION, HOLD HARMLESS

AND EXONERATION RIGHTS

Notwithstanding any limitations in Articles 2, 3 or 4, but subject to Article 8,
the Company shall indemnify, hold harmless and exonerate Indemnitee to the
fullest extent not prohibited by (and not merely to the extent affirmatively
permitted by) law if Indemnitee is, was or is threatened to be made, a party to
or a participant in, any Proceeding (including a Proceeding by or in the right
of the Company to procure a judgment in its favor) against all Expenses,
judgments, fines, penalties and, subject to Section 10.3, penalties and amounts
paid in settlement

 

-6-



--------------------------------------------------------------------------------

(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties and
amounts paid in settlement) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with the Proceeding. No indemnity shall be
available under this Article 6 on account of Indemnitee’s conduct that
constitutes a breach of Indemnitee’s duty of loyalty to the Company or its
stockholders or is an act or omission not in good faith or that involves
intentional misconduct or a knowing violation of the law.

ARTICLE 7

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

7.1. To the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) law, if the indemnification rights provided for in
this Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall pay, in the
first instance, the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

7.2. The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

7.3. The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee.

ARTICLE 8

EXCLUSIONS

8.1. Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity, contribution or
advancement of Expenses in connection with any claim made against Indemnitee:

(a) except as provided in Section 15.4, for which payment has actually been made
to or on behalf of Indemnitee under any insurance policy of the Company or its
Subsidiaries or other indemnity provision of the Company or its Subsidiaries,
except with respect to any excess beyond the amount paid under any insurance
policy, contract, agreement, other indemnity provision or otherwise; or

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (or any similar successor statute) or similar
provisions of state statutory law or common law; or

 

-7-



--------------------------------------------------------------------------------

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee, including, without limitation, any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, other than a
Proceeding initiated by Indemnitee to enforce its rights under this Agreement,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
or (ii) the Company provides the indemnification payment, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

(d) for the payment of amounts required to be reimbursed to the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute; or

(e) for any payment to Indemnitee that is finally determined to be unlawful
under the procedures and subject to the presumptions of this Agreement.

The exclusion in Section 8.1(c) shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.

ARTICLE 9

ADVANCES OF EXPENSES; SELECTION OF LAW FIRM

9.1. Subject to Article 8, the Company shall, unless prohibited by applicable
law, advance the Expenses incurred by or on behalf of Indemnitee in connection
with any Proceeding within ten business days after the receipt by the Company of
a statement or statements requesting such advances, together with a reasonably
detailed written explanation of the basis therefor and an itemization of legal
fees and disbursements in reasonable detail, from time to time, whether prior to
or after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Indemnitee shall qualify for advances, to the fullest extent
permitted by applicable law, solely upon the execution and delivery to the
Company of an undertaking providing that Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined, by final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal, that Indemnitee is not entitled to be indemnified by the
Company under the provisions of this Agreement. This Section 9.1 shall not apply
to any claim made by Indemnitee for which an indemnification payment is excluded
pursuant to Article 8.

9.2. If the Company shall be obligated under Section 9.1 hereof to pay the
Expenses of any Proceeding against Indemnitee, then the Company shall be
entitled to assume the defense of such Proceeding upon the delivery to
Indemnitee of written notice of its election to do so. If the Company elects to
assume the defense of such Proceeding, then unless the plaintiff or plaintiffs
in such Proceeding include one or more Persons holding, together with his, her
or its Affiliates, in the aggregate, a majority of the combined voting power of
the Company’s then outstanding Voting Securities, the Company shall assume such
defense using a single law firm selected by the Company representing Indemnitee
and other present and former directors or officers of the Company. The retention
of such law firm by the Company shall be subject to prior written approval by
Indemnitee, which approval shall not be unreasonably withheld, delayed or

 

-8-



--------------------------------------------------------------------------------

conditioned. If the Company elects to assume the defense of such Proceeding and
the plaintiff or plaintiffs in such Proceeding include one or more Persons
holding, together with his, her or its Affiliates, in the aggregate, a majority
of the combined voting power of the Company’s then outstanding Voting
Securities, then the Company shall assume such defense using a single law firm
selected by Indemnitee and any other present or former directors or officers of
the Company who are parties to such Proceeding. After (x) in the case of
retention of any such law firm selected by the Company, delivery of the required
notice to Indemnitee, approval of such law firm by Indemnitee and the retention
of such law firm by the Company, or (y) in the case of retention of any such law
firm selected by Indemnitee, the completion of such retention, the Company will
not be liable to Indemnitee under this Agreement for any Expenses of any other
law firm incurred by Indemnitee after the date that such first law firm is
retained by the Company with respect to the same Proceeding, provided, that in
the case of retention of any such law firm selected by the Company
(a) Indemnitee shall have the right to retain a separate law firm in any such
Proceeding at Indemnitee’s sole expense; and (b) if (i) the retention of a law
firm by Indemnitee has been previously authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between either (1) the Company and Indemnitee or (2) Indemnitee and
another present or former director or officer of the Company also represented by
such law firm in the conduct of any such defense, or (iii) the Company shall
not, in fact, have retained a law firm to prosecute the defense of such
Proceeding within thirty days, then the reasonable Expenses of a single law firm
retained by Indemnitee shall be at the expense of the Company.

ARTICLE 10

PROCEDURE FOR NOTIFICATION; DEFENSE OF CLAIM; SETTLEMENT

10.1. Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing promptly of
any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement, provided, however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim. The omission or delay to notify the
Company will not relieve the Company from any liability for indemnification
which it may have to Indemnitee otherwise than under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

10.2. The Company will be entitled to participate in the Proceeding at its own
expense.

10.3. The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any claim effected without the
Company’s prior written consent, provided the Company has not breached its
obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim in which it takes the position that Indemnitee is
not entitled to indemnification in connection with such settlement, nor shall
the Company settle any claim which would impose any fine or any obligation on
Indemnitee, without Indemnitee’s prior written consent. Neither the Company nor
Indemnitee shall unreasonably withhold, delay or condition their consent to any
proposed settlement.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 11

PROCEDURE UPON APPLICATION FOR INDEMNIFICATION

11.1. Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10.1, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (a) if a Change of Control shall have occurred, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (b) if a Change of Control shall not have occurred, (i) by a
majority vote of the Disinterested Directors (provided there is a minimum of
three Disinterested Directors), even though less than a quorum of the Board,
(ii) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors (provided there is a minimum of three Disinterested
Directors), even though less than a quorum of the Board, or (iii) if there are
less than three Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, and, if it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten business days after such determination. Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including, without limitation,
providing to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination, provided, that nothing contained in this
Agreement shall require Indemnitee to waive any privilege Indemnitee may have.
Any costs or expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

11.2. If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 11.1 hereof, the Independent Counsel
shall be selected as provided in this Section 11.2. If a Change of Control shall
not have occurred, the Independent Counsel shall be selected by the Board, and
the Company shall give written notice to Indemnitee advising Indemnitee of the
identity of the Independent Counsel so selected. If a Change of Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either event, Indemnitee or the Company, as the case may be, may,
within ten business days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Article 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within

 

-10-



--------------------------------------------------------------------------------

twenty days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10.1 hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
seek arbitration for resolution of any objection which shall have been made by
the Company or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the
arbitrator or by such other person as the arbitrator shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 11.1 hereof. Such
arbitration referred to in the previous sentence shall be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, and Article 13 hereof shall apply in respect of such
arbitration and the Company and Indemnitee. Upon the due commencement of any
judicial proceeding pursuant to Section 13.1 of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).

ARTICLE 12

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

12.1. In making a determination with respect to entitlement to indemnification
hereunder, the Person making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 10.1 of this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its Board, its Independent Counsel and its
stockholders) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification or advancement of
expenses is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its Board, its Independent Counsel and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

12.2. If the Person empowered or selected under Article 11 of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within thirty days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(b) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such
thirty-day period may be extended for a reasonable time, not to exceed an
additional fifteen days, if the Person making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

12.3. The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement (with or without court approval),
conviction, or upon a plea of nolo

 

-11-



--------------------------------------------------------------------------------

contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

12.4. For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if, among other things, Indemnitee’s action
is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise, its Board, any committee of the Board or any
director, or on information or records given or reports made to the Enterprise,
its Board, any committee of the Board or any director, by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Enterprise, its Board, any committee of the Board or any
director. The provisions of this Section 12.4 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement. In any event, it shall be presumed that Indemnitee has at all
times acted in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

12.5. The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

12.6. The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

ARTICLE 13

REMEDIES OF INDEMNITEE

13.1. In the event that (a) a determination is made pursuant to Article 11 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (b) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Article 9 of this Agreement,
(c) no determination of entitlement to indemnification shall have been made
pursuant to Section 11.1 of this Agreement within thirty days after receipt by
the Company of the request for indemnification and of reasonable documentation
and

 

-12-



--------------------------------------------------------------------------------

information which Indemnitee may be called upon to provide pursuant to
Section 11.1, (d) payment of indemnification is not made pursuant to Articles 4,
5, 6 or the last sentence of Section 11.1 of this Agreement within ten business
days after receipt by the Company of a written request therefor, (e) a
contribution payment is not made in a timely manner pursuant to Article 7 of
this Agreement, or (f) payment of indemnification pursuant to Article 3 or 6 of
this Agreement is not made within ten business days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by a court of competent jurisdiction of Indemnitee’s
entitlement to such indemnification, contribution or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Except as set forth
herein, the provisions of Delaware law (without regard to its conflict of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration. The
award rendered by such arbitration will be final and binding upon the parties
hereto, and final judgment on the arbitration award may be entered in any court
of competent jurisdiction.

13.2. In the event that a determination shall have been made pursuant to
Section 11.1 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Article 13, Indemnitee shall be presumed to be entitled to
receive advances of Expenses under this Agreement and the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 11.1 of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Article 13, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Article 9 until a
final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal shall have been exhausted or
lapsed).

13.3. If a determination shall have been made pursuant to Section 11.1 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Article 13, absent (a) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (b) a prohibition of such indemnification under applicable
law.

13.4. The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Article 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

13.5. The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten days after the Company’s receipt of such written request) pay
to Indemnitee, to the fullest extent

 

-13-



--------------------------------------------------------------------------------

permitted by applicable law, such Expenses which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee
(a) to enforce his rights under, or to recover damages for breach of, this
Agreement or any other indemnification, advancement or contribution agreement or
provision of the Certificate of Incorporation, or the By-Laws now or hereafter
in effect; or (b) for recovery or advances under any insurance policy maintained
by any person for the benefit of Indemnitee, regardless of the outcome and
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement, contribution or insurance recovery, as the case
may be (unless such judicial proceeding or arbitration was not brought by
Indemnitee in good faith).

13.6. Interest shall be paid by the Company to Indemnitee at the legal rate
under Delaware law for amounts which the Company indemnifies, or is obliged to
indemnify, for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.

ARTICLE 14

SECURITY

Notwithstanding anything herein to the contrary, to the extent requested by
Indemnitee and approved by the Board, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.

ARTICLE 15

NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE;

[PRIMACY OF INDEMNIFICATION]; SUBROGATION

15.1. The rights of Indemnitee as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Company’s By-Laws,
any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in applicable law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Certificate of Incorporation, the Company’s
By-Laws or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

-14-



--------------------------------------------------------------------------------

15.2. The DGCL, the Certificate of Incorporation and the Company’s By-Laws
permit the Company to purchase and maintain insurance or furnish similar
protection or make other arrangements, including, but not limited to, providing
a trust fund, letter of credit, or surety bond (“Indemnification Arrangements”)
on behalf of Indemnitee against any liability asserted against Indemnitee or
incurred by or on behalf of Indemnitee or in such capacity as a director,
officer, employee or agent of the Company, or arising out of his status as such,
whether or not the Company would have the power to indemnify Indemnitee against
such liability under the provisions of this Agreement or under the DGCL, as it
may then be in effect. The purchase, establishment, and maintenance of any such
Indemnification Arrangement shall not in any way limit or affect the rights and
obligations of the Company or of Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
Indemnification Arrangement.

15.3. To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managing members, fiduciaries, employees, or agents of the Company or of any
other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, fiduciary, employee or
agent under such policy or policies. If, at the time the Company receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

15.4. [The Company hereby agrees (i) that it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the
Indemnitee-Related Entities to advance Expenses or to provide indemnification
for the same Expenses or liabilities incurred by Indemnitee are secondary),
(ii) that it shall be required to advance the full amount of Expenses incurred
by Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement to the extent not
prohibited by (and not merely to the extent affirmatively permitted by)
applicable law and as required by the terms of this Agreement and the
Certificate of Incorporation or the By-Laws of the Company (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Indemnitee-Related Entities, and (iii) that it
irrevocably waives, relinquishes and releases the Indemnitee-Related Entities
from any and all claims against the Indemnitee-Related Entities for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the
Indemnitee-Related Entities on behalf of Indemnitee with respect to any claim
for which Indemnitee has sought indemnification from the Company shall reduce or
otherwise alter the rights of Indemnitee or the obligations of the Company
hereunder. In the event that any of the Indemnitee-Related Entities shall make
any advancement or payment on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company, the
Indemnitee-Related Entity making such payment shall have a right of contribution
and/or be subrogated to the extent of

 

-15-



--------------------------------------------------------------------------------

such advancement or payment to all of the rights of recovery of Indemnitee
against the Company, and Indemnitee shall execute all papers reasonably required
and take all action reasonably necessary to secure such rights, including,
without limitation, execution of such documents as are necessary to enable the
Indemnitee-Related Entities to bring suit to enforce such rights. The Company
and Indemnitee agree that the Indemnitee-Related Entities are express third
party beneficiaries of the terms of this Section 15.4, entitled to enforce this
Section 15.4 as though each of the Indemnitee-Related Entities were a party to
this Agreement.]

15.5. [Except as provided in Section 15.4,] in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against the Fund
Indemnitors), who shall execute all papers reasonably required and take all
action reasonably necessary to secure such rights, including, without
limitation, execution of such documents as are necessary to enable the Company
to bring suit to enforce such rights.

15.6. [Except as provided in Section 15.4,] the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

15.7. [Except as provided in Section 15.4,] the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification payments or
advancement of Expenses from such Enterprise. Notwithstanding any other
provision of this Agreement to the contrary, (a) Indemnitee shall have no
obligation to reduce, offset, allocate, pursue or apportion any indemnification
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (b) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, contribution or insurance coverage rights against any person or
entity other than the Company.

ARTICLE 16

ENFORCEMENT AND BINDING EFFECT

16.1. The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director, officer or key employee
of the Company, and the Company acknowledges that Indemnitee is relying upon
this Agreement in serving or continuing to serve as a director, officer or key
employee of the Company.

16.2. This Agreement shall be effective as of the date set forth on the first
page and may apply to acts or omissions of Indemnitee which occurred prior to
such date if Indemnitee was an officer, director, employee or other agent of the
Company, or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, at the time such act or
omission occurred.

 

-16-



--------------------------------------------------------------------------------

16.3. The Company and Indemnitee agree herein that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including, without limitation, temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.

ARTICLE 17

MISCELLANEOUS

17.1. Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s assigns, heirs, executors and administrators. The Company shall
require and cause any successor (whether direct or indirect successor by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

17.2. Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred, and (iii) the right
to indemnification payments or advancement of Expenses hereunder is not subject
to liquidation or exchange for another benefit.

17.3. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including, without
limitation, any provision within a single Article, Section, paragraph or
sentence) shall be limited or modified in its application to the minimum extent

 

-17-



--------------------------------------------------------------------------------

necessary to avoid a violation of law, and, as so limited or modified, such
provision and the balance of this Agreement shall be enforceable in accordance
with their terms to the fullest extent permitted by law.

17.4. Entire Agreement. Without limiting any of the rights of Indemnitee under
the Certificate of Incorporation or By-Laws of the Company as they may be
amended from time to time, this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.

17.5. Modification, Waiver and Termination. No supplement, modification,
termination, cancellation or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

17.6. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.

 

  (ii) If to the Company, to:

Emdeon Inc.

3055 Lebanon Pike

Suite 1000

Nashville, TN 37214

Attn: General Counsel

Telephone:              615-932-3000

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

17.7. Applicable Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules.

17.8. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

-18-



--------------------------------------------------------------------------------

17.9. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

17.10. Representation by Counsel. Each of the parties has been represented by
and has had an opportunity to consult legal counsel in connection with the
negotiation and execution of this Agreement. No provision of this Agreement
shall be construed against or interpreted to the disadvantage of any party by
any court or arbitrator or any governmental authority by reason of such party
having drafted or being deemed to have drafted such provision.

17.11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

17.12. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

[Signature page follows]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be signed as of the day and year first above written.

 

COMPANY: EMDEON INC. By:  

 

Name:   Title:   INDEMNITEE: By:  

 

Name:   Address:  